DETAILED ACTION

This Office action is responsive to the following communication: Amendment filed on 16 May 2022.
Claim(s) 21-40 is/are pending and present for examination.  Claim(s) 21, 35, and 39 is/are in independent form.
The instant application is a continuation of Application No. 13/939,992, now U.S. Patent No. 10, 318,495, which claims provisional priority to 24 September 2012.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Accordingly, a second Non-Final Office action is issued herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-37 and 39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varadarajan, USPGPUB No. 2008/0222219, filed on 20 February 2008, and published on 11 September 2008.
As per independent claim 35, Varadarajan teaches:
An apparatus comprising:
a log storage module configured to store data sequentially to an append point of a sequential, chronologically ordered writing structure {See Varadarajan, [0023], wherein this reads over “This method for accessing data as of a point time involves (a) a data structure that provides pointers to the latest modifications to the same page within a set of snapshots, (b) an update mechanism that automatically selects the most recent modification and updates the data structure, and (c) an algorithm that, for each page in the dataset, can efficiently locate the most recently modified page either in the snapshots or in the base archive using the data in the data structure.”};
a temporal order module configured to preserve a chronological order of the data in the sequential, chronologically ordered writing structure in response to a storage capacity recovery event that copies data forward in the sequential, chronologically ordered writing structure, wherein preserving the chronological order comprises copying a span identifier associated with the data forward with the data {See Varadarajan, [0025], wherein this reads over “To get a consistent view of the data at a point in time, the method (a) locates all epochs that fall within the desired restoration period, (b) going from the highest epoch to the lowest epoch, for each epoch, for the page associated with each entry in the associated snapshot index, if there is no entry in the hash table for that page, makes an entry into the hash table using the page number in the snapshot index as the key and the epoch number and the offset in the snapshot index as the value. At the end of this series of operations, the hash table contains one entry for the latest version of each page referenced in any of the snapshots associated with epochs within the desired restoration period”}; and
a time sequence interface module configured to satisfy time sequence requests, by providing access to data from the sequential, chronologically ordered writing structure, using the chronological order {See Varadarajan, [0029], wherein this reads over “The method begins at step 702 with the retrieval of a desired page number.”; and [0029], wherein this reads over “If an entry exists in the hash table at step 704, the epoch number and offset are retrieved from the hash table at step 706, and this information is used to retrieve the desired data from the snapshot in the corresponding epoch at step 708.”}, 
wherein at least a portion of the log storage module, the temporal order module, and the time sequence interface module comprise one or more of hardware and executable code, the executable code stored on one or more non-transitory computer readable storage media {See Varadarajan, [0030], wherein this reads over “The system 800 includes a processor 810 that calculates hash tables and indices, and responds to requests, for data stored in the snapshots resident on a mass storage device 820 connected to the processor 830. Also connected to the processor 810 is a storage device 810 for storing hash tables and indices corresponding to the snapshots stored on the mass storage device 820. The storage device 830 is preferably of a higher speed than the mass storage device 820. In alternative embodiments, the hash table and indices for each snapshot may be stored in the mass storage device 820, in volatile RAM or non-volatile flash memory associated with the processor 810, or any other memory”}.
As per dependent claim 36, Varadarajan teaches:
The apparatus of Claim 35, wherein the temporal order module is further configured to preserve the chronological order by associating a chronological span of data with the span identifier {See Varadarajan, [0025], wherein this reads over “To get a consistent view of the data at a point in time, the method (a) locates all epochs that fall within the desired restoration period, (b) going from the highest epoch to the lowest epoch, for each epoch, for the page associated with each entry in the associated snapshot index, if there is no entry in the hash table for that page, makes an entry into the hash table using the page number in the snapshot index as the key and the epoch number and the offset in the snapshot index as the value”}.
As per dependent claim 37, Varadarajan teaches:
The apparatus of Claim 36, further comprising a storage capacity recovery module configured to copy the chronological span of data and the span identifier forward to a different append point of the sequential {See Varadarajan, [0025], wherein this reads over “To get a consistent view of the data at a point in time, the method (a) locates all epochs that fall within the desired restoration period, (b) going from the highest epoch to the lowest epoch, for each epoch, for the page associated with each entry in the associated snapshot index, if there is no entry in the hash table for that page, makes an entry into the hash table using the page number in the snapshot index as the key and the epoch number and the offset in the snapshot index as the value. At the end of this series of operations, the hash table contains one entry for the latest version of each page referenced in any of the snapshots associated with epochs within the desired restoration period”}, chronologically ordered writing structure than an intake append point in response to the storage capacity recovery event {See Varadarajan, [0026], wherein this reads over “Next, the hash table is created by inserting all entries from the index of the most recent epoch into the hash table at step 604. At step 606, the index for the next snapshot is retrieved. The next snapshot index entry is retrieved at step 608.”}.
As per independent claim 39, Varadarajan teaches:
An apparatus comprising:
means for maintaining data in a sequential log writing structure {See Varadarajan, [0023], wherein this reads over “This method for accessing data as of a point time involves (a) a data structure that provides pointers to the latest modifications to the same page within a set of snapshots, (b) an update mechanism that automatically selects the most recent modification and updates the data structure, and (c) an algorithm that, for each page in the dataset, can efficiently locate the most recently modified page either in the snapshots or in the base archive using the data in the data structure.”};
means for preserving, in response to a storage capacity recovery event that copies data forward in the sequential log writing structure, a chronological order in which the data is written, wherein preserving the chronological order comprises copying an epoch identifier associated with the data forward with the data {See Varadarajan, [0025], wherein this reads over “To get a consistent view of the data at a point in time, the method (a) locates all epochs that fall within the desired restoration period, (b) going from the highest epoch to the lowest epoch, for each epoch, for the page associated with each entry in the associated snapshot index, if there is no entry in the hash table for that page, makes an entry into the hash table using the page number in the snapshot index as the key and the epoch number and the offset in the snapshot index as the value. At the end of this series of operations, the hash table contains one entry for the latest version of each page referenced in any of the snapshots associated with epochs within the desired restoration period”}; and
means for accessing the data based on the chronological order in which the data is written {See Varadarajan, [0029], wherein this reads over “If an entry exists in the hash table at step 704, the epoch number and offset are retrieved from the hash table at step 706, and this information is used to retrieve the desired data from the snapshot in the corresponding epoch at step 708.”}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-27, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan, in view of Rath, U.S. Patent No. 9,489,434, filed on 17 January 2012, and issued on 8 November 2016.
As per independent claim 21, Varadarajan, in combination with Rath, discloses:
A method comprising:
writing data in a sequential log structure comprising blocks of a data storage device {See Varadarajan, [0006], wherein this reads over “Data is typically stored in multiples of some fixed granularity. For instance, data is organized as fixed sized sectors on a magnetic disk medium or as a multiple of the sector size in a file system.”; and [0023], wherein this reads over “This method for accessing data as of a point time involves (a) a data structure that provides pointers to the latest modifications to the same page within a set of snapshots, (b) an update mechanism that automatically selects the most recent modification and updates the data structure, and (c) an algorithm that, for each page in the dataset, can efficiently locate the most recently modified page either in the snapshots or in the base archive using the data in the data structure.”};
preserving a temporal order of the data in the sequential log structure in response to a storage capacity recovery event for one or more of the blocks of the data storage device that copies data forward in the sequential log structure from the one or more blocks to a different block of the blocks at an append point of the sequential log structure, wherein preserving the temporal order comprises copying one or more epoch identifiers associated with the data forward with the data to the different block at the append point {See Rath, column 42, lines 19-30, wherein this reads over “If such a tail is found, the method may include the replica that is attempting to become the master replica catching up to the tail and replicating it (e.g., sending its log records to the other replicas in the group in one or more “append” messages). The replica attempting to become the master may then write the first log record of a new epoch (an epoch in which it is the master replica), as in 1880. When this log record is durable (e.g., when this epoch change log record has been successfully replicated within the replica group and the write quorum is met with durability in at least K data centers), the replica attempting to become the master replica may commit the now-replicated tail.”};
receiving a time sequence request from a client {See Varadarajan, [0029], wherein this reads over “The method begins at step 702 with the retrieval of a desired page number.”}; and
servicing the time sequence request by providing access to data from the data storage
device based on the temporal order of the data in the sequential log structure preserved by copying the one or more epoch identifiers to the different block at the append point {See Varadarajan, [0029], wherein this reads over “If an entry exists in the hash table at step 704, the epoch number and offset are retrieved from the hash table at step 706, and this information is used to retrieve the desired data from the snapshot in the corresponding epoch at step 708.”}.
The prior art of Varadarajan fails to disclose the claimed feature of “preserving a temporal order of the data in the sequential log structure in response to a storage capacity recovery event for one or more of the blocks of the data storage device that copies data forward in the sequential log structure from the one or more blocks to a different block of the blocks at an append point of the sequential log structure, wherein preserving the temporal order comprises copying one or more epoch identifiers associated with the data forward with the data to the different block at the append point.”
Rath is directed to the invention of a system employing a single master failover protocol for performing a replication failover process in a data storage system.  In the situation of a replica attempting to become the master for the replica group, Rath discloses that log records may be written to tail of a plurality of log streams.  Specifically, Rath discloses that “the method may include the replica that is attempting to become the master replica catching up to the tail and replicating it (e.g., sending its log records to the other replicas in the group in one or more “append” messages)”, such that “the replica attempting to become the master may then write the first log record of a new epoch (an epoch in which it is the master replica).”  See Rath, column 42, lines 19-30.  That is, Rath discloses that in response to a master failover (i.e. in response to a storage capacity recovery event for a device), the log record a new epoch is written (i.e. copying one or more epoch identifiers) to the tail of the log stream (i.e. at an append point of the sequential log structure).  Accordingly, wherein Varadarajan is directed to modifying a snapshot list for a current epoch, it would have been obvious to one of ordinary skill in the art to improve the prior art of Varadarajan with that of Rath for the predictable result of appending the epoch data of Varadarajan in the log stream of the replication failover process of Rath. 
As per dependent claim 22, Varadarajan, in combination with Rath, discloses:
The method of Claim 21, wherein the storage capacity recovery event writes valid data from a set of storage media to an append point of the sequential log structure {See Varadarajan, [0026], wherein this reads over “If there is no existing hash table entry with the same page number at step 610, the index entry is entered into the hash table with the page number as the key and the epoch number and offset (in the case of variable length compression schemes) at step 612.”}.
As per dependent claim 23, Varadarajan, in combination with Rath, discloses:
The method of Claim 22, wherein the temporal order of the data is preserved by associating a temporal range of data with one of the one or more epoch identifiers {See Varadarajan, [0025], wherein this reads over “To get a consistent view of the data at a point in time, the method (a) locates all epochs that fall within the desired restoration period, (b) going from the highest epoch to the lowest epoch, for each epoch, for the page associated with each entry in the associated snapshot index, if there is no entry in the hash table for that page, makes an entry into the hash table using the page number in the snapshot index as the key and the epoch number and the offset in the snapshot index as the value”}.
As per dependent claim 25, Varadarajan, in combination with Rath, discloses:
The method of Claim 23, further comprising storing the epoch identifier associated with the temporal range of data in the sequential log structure, the epoch identifier marking the temporal range of data {See Varadarajan, [0025], wherein this reads over “To get a consistent view of the data at a point in time, the method (a) locates all epochs that fall within the desired restoration period, (b) going from the highest epoch to the lowest epoch, for each epoch, for the page associated with each entry in the associated snapshot index, if there is no entry in the hash table for that page, makes an entry into the hash table using the page number in the snapshot index as the key and the epoch number and the offset in the snapshot index as the value”}.
As per dependent claim 26, Varadarajan, in combination with Rath, discloses:
The method of Claim 22, wherein preserving the temporal order of the data in response to the storage capacity recovery event comprises retaining at least one version of data from each of a plurality of epochs {See Varadarajan, [0026], wherein this reads over “Next, the hash table is created by inserting all entries from the index of the most recent epoch into the hash table at step 604. At step 606, the index for the next snapshot is retrieved. The next snapshot index entry is retrieved at step 608.”}.
As per dependent claim 27, Varadarajan, in combination with Rath, discloses:
The method of Claim 21, wherein the time sequence request comprises a snapshot request and servicing the time sequence request comprises providing a snapshot of data from a point in time based on the temporal order {See Varadarajan, [0027], wherein this reads over “However, in some embodiments, hash tables computed for previous epochs are retained so that any data from any epoch may be retrieved from the snapshot system. When one wishes to rapidly access latest data corresponding to one of many points in time, one can choose to keep locations of multiple modifications to the same page (at different epochs) in the hash table in an ordered fashion, instead of having separate populated hash tables for each point in time (see paragraph [016] earlier)”}.
As per dependent claim 29, Varadarajan, in combination with Rath, discloses:
The method of Claim 28, wherein the changes to the data are provided in one or more of the temporal order and a logical address order for the data {See Varadarajan, [0026], wherein this reads over “The method begins at step 602 with sorting epochs from highest (i.e., most recent) to lowest (i.e., oldest or least recent).”}.
As per dependent claim 30, Varadarajan, in combination with Rath, discloses:
The method of Claim 21, wherein the time sequence request comprises a rollback request and servicing the time sequence request comprises providing access to a previous state of the data based on the temporal order {See Varadarajan, [0007], wherein this reads over “A base archive and a set of snapshots can be used to restore the data to a desired point in time. This is achieved by (a) making a copy of the base archive, (b) locating all epochs that fall within the desired restoration period, and (c) starting with lowest epoch, sequentially applying the snapshots that correspond to each epoch to the copy of the base archive. Since a snapshot consists of an index, which lists the modified pages, applying a snapshot involves overwriting the page in the copy of the base archive with the corresponding page in the snapshot. At the end of this series of operations, the copy of the base archive reflects the contents of the data at the corresponding point in time.”}.
As per dependent claim 31, Varadarajan, in combination with Rath, discloses:
The method of Claim 30, further comprising providing access to a state of the data adjacent in time to the previous state based on the temporal order in response to an iterate request {See Varadarajan, [0007], wherein this reads over “A base archive and a set of snapshots can be used to restore the data to a desired point in time. This is achieved by (a) making a copy of the base archive, (b) locating all epochs that fall within the desired restoration period, and (c) starting with lowest epoch, sequentially applying the snapshots that correspond to each epoch to the copy of the base archive. Since a snapshot consists of an index, which lists the modified pages, applying a snapshot involves overwriting the page in the copy of the base archive with the corresponding page in the snapshot. At the end of this series of operations, the copy of the base archive reflects the contents of the data at the corresponding point in time.”}.
As per dependent claim 32, Varadarajan, in combination with Rath, discloses:
The method of Claim 30, further comprising determining a logical-to-physical mapping for the previous state of the data based on the temporal order, the logical-to-physical mapping comprising a mapping between logical addresses of the data and physical locations for the previous state of the data in the sequential log structure {See Varadarajan, [0024], wherein this reads over “To efficiently store the location of the modification to the same page in different snapshots, one method uses a hash table, where the key is the page number and the value associated with the key is used to locate the page's data in the appropriate snapshot file.”}.
As per dependent claim 34, Varadarajan, in combination with Rath, discloses:
The method of Claim 21, wherein the time sequence request comprises an asynchronous replication request and servicing the time sequence request comprises asynchronously replicating the data, in the temporal order, to a different storage location {See Rath, column 48, lines 51-56, wherein this reads over “The master may then ship the new log record to all members of the pre-split group (e.g., asynchronously, not waiting for any acknowledgements), after which it may append the log record to its log and execute the split operation that is indicated in the split membership log record”}.
As per dependent claim 40, Varadarajan, in combination with Pedone, discloses:
The apparatus of Claim 39, further comprising means for asynchronously replicating the data, at a remote location, in the chronological order in which the data is written {See Rath, column 48, lines 51-56, wherein this reads over “The master may then ship the new log record to all members of the pre-split group (e.g., asynchronously, not waiting for any acknowledgements), after which it may append the log record to its log and execute the split operation that is indicated in the split membership log record”}.
Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan, in view of Rath, and in further view of Narayanan et al, USPGPUB No. 2009/0249001, filed on 31 March 2008, and published on 1 October 2009.
As per dependent claim 24, Varadarajan, in view of Rath and Narayanan, discloses:
The method of Claim 23, further comprising storing the epoch identifier associated with the temporal range of data in one or more metadata headers of the temporal range of data {See Narayanan, [0051], wherein this reads over “In such an embodiment the record header includes an "epoch number" (which is incremented every time the logger "wraps around" the beginning) and a checksum over the records data and the metadata. During recovery if a record is read that has an earlier epoch than the previous one, then the log is considered to be terminated at that point. This alternative and further examples of loggers are described in more detail below”}.
Varadarajan fails to disclose the claimed feature of “storing the epoch identifier associated with the temporal range of data in one or more metadata headers of the temporal range of data.” 
Narayanan is directed to the invention of using write off-loading within a storage system.  Specifically, Narayanan discloses that “the record header includes an "epoch number" (which is incremented every time the logger "wraps around" the beginning) and a checksum over the records data and the metadata.”  See Narayanan, [0051].  That is, Narayanan discloses a system wherein a record header (i.e. a metadata header) may include an epoch number (i.e. an epoch identifier) wherein the epoch number reflects a specific point in time (i.e. associated with a temporal range).  Accordingly, wherein Varadarajan is directed to an invention for utilizing epochs for snapshots, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Varadarajan with that of Narayanan for the predictable result of a system wherein an epoch identifier may be stored in a metadata header as so disclosed by Narayanan. 
As per dependent claim 33, Varadarajan, in view of Rath and Narayanan, discloses:
The method of Claim 30, wherein the previous state comprises a state of the data prior in the temporal order to a failed operation {See Narayanan, [0096], wherein this reads over “All these schemes for providing log integrity prevent accidental corruption of the log, as well as protecting against malicious "spoofing" attacks. An example of a spoofing attack is a manager writing data that resembles a log header from another manager, followed by a log wraparound, a logger failure, and a logger recovery. If the recovery process does not correctly identify the valid portion of the log, it may incorrectly interpret a data block as a log header: if this data block was written by the malicious manager, then this could result in corruption of some other manager's data. Thus the logger ensures that a data block is not misinterpreted as a correct log header.”}.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan, in view of Rath, and in further view of Storer et al, U.S. Patent No. 8,930,648, filed on 23 May 2012, and issued on 6 January 2015.
As per dependent claim 28, Varadarajan, in combination with Rath and Storer, discloses:
The method of Claim 21, wherein the time sequence request comprises a delta clone request and servicing the time sequence request comprises providing, to the client, changes to the data between points in time based on the temporal order {See Storer, column 2, lines 39-46, wherein this reads over “Fingerprints and identifiers of data chunks written to the cluster after a particular epoch are written to "delta chunk data structures" stored in different metadata nodes of the cluster in a log format, to record the differences between global chunk data structures of different epochs. When the data storage cluster advances to the next epoch, the global chunk data structure is updated using the delta chunk data structures.”; and column 8, lines 45-53, wherein this reads over “If the metadata node receives permission to lead the metadata nodes which maintain delta chunk data structures in a metadata epoch transition, it becomes the metadata leader, and starts destaging (501) as shown in FIG. 5. The destaging process includes deduplicating chunks that are identified as duplicate chunks by the global chunk data structure, and moving the rest of the chunks (non-duplicates) into a delta chunk data structure that will be utilized later to update the global chunk data structure for the next epoch.”}.
Varadarajan fails to disclose the claimed feature of “wherein the time sequence request comprises a delta clone request and servicing the time sequence request comprises providing, to the client, changes to the data between points in time based on the temporal order.”
Storer is directed to the invention of distributed deduplication using global chunk data structures and epochs.  Specifically, Storer discloses that “[f]ingerprints and identifiers of data chunks written to the cluster after a particular epoch are written to "delta chunk data structures" stored in different metadata nodes of the cluster in a log format, to record the differences between global chunk data structures of different epochs.”  See Storer, column 2, lines 39-46.  That is, Storer discloses the use of epochs with delta chunk data structures (i.e. changes to data between points in time).  Storer further discloses that  “If the metadata node receives permission to lead the metadata nodes which maintain delta chunk data structures in a metadata epoch transition, it becomes the metadata leader, and starts destaging (501) as shown in FIG. 5” wherein “[t]he destaging process includes deduplicating chunks that are identified as duplicate chunks by the global chunk data structure, and moving the rest of the chunks (non-duplicates) into a delta chunk data structure that will be utilized later to update the global chunk data structure for the next epoch.”  Storer, column 8, lines 45-53.  That is, Storer discloses a destaging process (i.e. a delta clone request) which moves chunks of data into a delta chunk data structure.  Accordingly, wherein Varadarajan is directed to an invention for utilizing epochs for snapshots, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Varadarajan with that of Storer for the predictable result of a system wherein delta changes to data may be managed using requests in the destaging process and delta chunk data structures as so disclosed by the prior art of Storer.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan, in view of Narayanan.
As per dependent claim 38, Varadarajan, in view of Narayanan, discloses:
The apparatus of Claim 36, wherein the temporal order module is further configured to increment the span identifier for association with a subsequent chronological span of data in response to a time sequence request comprising a new span request {See Narayanan, [0051], wherein this reads over “In such an embodiment the record header includes an "epoch number" (which is incremented every time the logger "wraps around" the beginning) and a checksum over the records data and the metadata. During recovery if a record is read that has an earlier epoch than the previous one, then the log is considered to be terminated at that point. This alternative and further examples of loggers are described in more detail below”}.
Varadarajan fails to disclose the claimed feature of “wherein the temporal order module is further configured to increment the span identifier for association with a subsequent chronological span of data in response to a time sequence request comprising a new span request.” 
Narayanan is directed to the invention of using write off-loading within a storage system.  Specifically, Narayanan discloses that “the record header includes an "epoch number" (which is incremented every time the logger "wraps around" the beginning) and a checksum over the records data and the metadata.”  See Narayanan, [0051].  That is, Narayanan discloses a system wherein a record header (i.e. a metadata header) may include an epoch number (i.e. an epoch identifier) wherein the epoch number reflects a specific point in time (i.e. associated with a chronological span of data).  Accordingly, wherein Varadarajan is directed to an invention for utilizing epochs for snapshots, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Varadarajan with that of Narayanan for the predictable result of a system wherein an epoch identifier may be incremented as so disclosed by Narayanan. 

Response to Arguments
Applicant’s arguments with respect to claim(s) rejections have been considered but are moot because the new ground of rejection does not rely upon the newly cited prior art combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/